DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 22, 2021.
Applicant's election with traverse of Group I in the reply filed on November 22, 2021 is acknowledged.  The traversal is on the ground(s) that Claim 1 has been amended to include new limitations and Claim 9 has been amended to be dependent on Claim 1 and that given the above amendments, there is no longer a lack of unity of invention and therefore no election is necessary since all of the claims as amended now contain all of the limitations of amended Claim 1, which recites a special technical feature.
This is not found persuasive because the Requirement for Restriction was made based on the original claims filed March 31, 2020 and consequently amendments of the claims after the Requirement for Restriction was made are not considered to overcome the restriction requirement. 
Furthermore, the Examiner notes that the technical feature of amended Claim 1 is not a special technical feature as it does not make a contribution over the prior art in view of Christie .
The requirement is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: AN ELECTRODE FOR LEAD ACID BATTERY ASSEMBLY COMPRISING A GRAPHITE COMPOSITE MATERIAL AND ITS METHOD OF PREPARATION.
Claim Objections
Claim 1 is objected to because of the following informalities:
L3-4 of the claim recite “each cell having two electrodes namely positive plate and negative plate” but should recite “each cell having two electrodes, namely a positive plate and a negative plate” in order to have correct antecedent basis. 
L5 of the claim recites “wherein the cell formed comprises” but should recite either “wherein each cell comprises” or “wherein a cell from the plurality of cells comprises” in order to have correct antecedent basis. 
The Examiner notes that claim does not set forth a step of forming the cell and therefore it is unclear which cell of the plurality of cell comprises the at least one electrode plate.
L5-6 of the claim recites “at least one electrode plate” but should recite “at least one electrode” in order to be consistent with the language used in the claim.

L12 of the claim recites “adhered to the first base layer” but should recite “adhered to the first base/substrate layer” in order to have correct antecedent basis.
Claim 4 is objected to because of the following informalities: 
L2-3 recite “(99.6%) carbon purity material” but should recite “(99.6% carbon purity)” in light of P8, L16-20 of the instant specification.
L2 of the claim recites “pure graphite 0.1 to 10% weight” but should recite “pure graphite in 0.1 to 10% weight” in order to be grammatically correct.
Claim 5 is objected to because of the following informalities: 
L3 of the claim recites “as the first substrate layer” but should recite “as the first base/substrate layer” in order to have correct antecedent basis. 
L3-4 of the claim recite “as the third layer is pasted on” but should recite “as the third chemically active conductive layer” in order to have correct antecedent basis. 
L3-4 of the claim recite “and a negative active material made from lead as the third layer is
Claim 6 is objected to because of the following informalities: L1-2 of the claim recites “a positive electrode plate” but should recite “a positive plate” in order to be consistent with the language used in Claims 1 and 5.
Claim 7 is objected to because of the following informalities: L2-3 of the claim recite “an electrical resistivity value between 0.15 to 0.25 µOhm” but should recite “an electrical resistivity value between 0.15 µOhm to 0.25 µOhm” in order to clarify the claimed range. 
Claim 8 is objected to because of the following informalities: L2 of the claim recites “a density of 0.11  gm/cm3 to 0.15” but should recite “a density of 0.11 gm/cm3 to 0.15 g/cm” in order to clarify the claimed range.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
Claim 4 recites the limitation “wherein the graphite composite material comprises pure graphite 0.1 to 0% weight (99.6%) carbon purity material, which is graphitized with a base of a synthetic polymer material…in 1 to 10% weight”.
The Examiner notes that it is unclear what the make up of the graphite composite material is because the claimed ranges don’t summate to 100% weight.
Furthermore, the Examiner notes that the instant specification does not further clarify what the make up of the graphite composite material is (see P5, L25-P6, L2 and P8, L16-P9, L8) and therefore the skilled artisan would not have had a clear understanding of the scope of the graphite composite material at the time the application was filed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 1 recites “a graphite composite material having higher electronic conductivity during charging and discharging of the electrode assembly”.
However, the Examiner notes that no comparative structure has been claimed (i.e. the graphite composite material having higher electronic conductivity during charging and discharging of the battery assembly compared to what) and therefore it is unclear what is the scope of the claim is intended to be.  
For purpose of examination, the Examiner will interpret the claim to mean the graphite composite material having high electronic conductivity during charging and discharging of the battery assembly compared to a battery assembly that does not comprise the graphite composite material. 
Claims 3-8 are dependent on Claim 1 and therefore are rejected under 112(b) for the reasons set forth above.
Claim 4 recites the phrase "such as", which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 recites the phrase "etc.", which renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "etc."), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 4 recites the limitation “wherein the graphite composite material comprises pure graphite 0.1 to 0% weight (99.6%) carbon purity material, which is graphitized with a base of a synthetic polymer material…in 1 to 10% weight”.
The Examiner notes that it is unclear what the make up of the graphite composite material is because the claimed ranges don’t summate to 100% weight.
For purpose of examination, the Examiner will interpret the claim to mean that the graphite composite material comprises pure graphite (99.6% carbon purity) in 0.1 to 10% weight and the synthetic polymer in 1 to 10% weight, wherein 80 to 98.9% weight may be any other material.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Christie et al. (US PGPub 2015/0017545), and further in view of Kelley et al. (US PGPub 2009/0233175).
Regarding Claim 1, Christie discloses a lead acid battery assembly ([0001]) comprising a cell having two electrodes namely positive plate and negative plate ([0031], [0071]), both placed in a volume of an electrolyte ([0031], see [0118]-[0120] as an example), wherein the cell comprises at least one electrode plate prepared with a multilayered structure comprising a carbon composite material (conductive fibrous material) ([0031], [0074]),

a first base/substrate layer (metal grid) made of electrically conductive material ([0026], [0031], wherein the metal grid is a lead grid and lead is an electrically conductive material);
a second transition layer (conductive fibrous material) made of carbon composite material ([0031], [0074]); and
a third chemically active conductive layer (paste) surrounding the second transition layer ([0080], see [0118]-[0120] as an example).
Christie further discloses wherein the lead acid battery assembly may comprise a plurality of positive plates and negative plates ([0071]) and therefore Christie discloses wherein the lead acid battery assembly comprises a plurality of cells, each cell having two electrodes namely positive plate and negative plate.
However, Christie does not explicitly disclose wherein the lead acid battery assembly comprises a housing and a plurality of cells disposed within the housing, each cell having two electrodes namely positive plate and negative plate, both placed in a volume of an electrolyte in the housing. 
Kelley teaches in Fig. 4 a lead acid battery assembly (60) comprising a housing (64) and at least one cell (70) disposed within the housing (64) ([0034]), each cell having two electrodes namely positive plate and negative plate ([0035]), both placed in a volume of an electrolyte in the housing ([0035]).
Specifically, Kelley teaches that while only one cell (70) is necessary, a plurality of cells (70) may be disposed within the housing (64) to provide a desired total potential of the battery assembly (60) ([0035]).

Modified Christie discloses wherein the carbon composite material ([0031], [0074] of Christie) may be thermally treated in order to increase the electrical and/or thermal conductivity ([0098] of Christie, wherein the thermal treatment produces a material comprising graphitic carbon, i.e. graphite) and therefore modified Christie suggests wherein the carbon composite material is a graphite composite material.
It would have been obvious to one of ordinary skill in the art to utilize a thermally treated carbon composite material (i.e. a graphite composite material) as the carbon composite material of modified Christie, as disclosed by modified Christie, in order to increase the electrical and/or thermal conductivity of the carbon composite material.
Thus, modified Christie discloses wherein the second transition layer (conductive fibrous material) is made of graphite composite material ([0031], [0074], [0098] of Christie, [0025] of Kelley).
The Examiner notes that because modified Christie discloses wherein the cell formed comprises at least one electrode plate comprising a graphite composite material ([0031], [0074], [0098] of Christie, [0025] of Kelley), such necessarily and inherently has a higher electronic conductivity during charging and discharging of the battery assembly compared to a battery assembly that does not comprise a graphite composite material.

However, modified Christie does not explicitly disclose the graphite composite material being adhered to the first base layer using an adhesive agent. 
Kelley further discloses wherein an adhesive agent (22, bonding layer) may be utilized in order to adhere layers together while providing structural support for the electrode plate (20) ([0023]).
It would have been obvious to one of ordinary skill in the art to utilize an adhesive agent, as further taught Kelley, to adhere the graphite composite material of modified Christie to the first base/substrate layer of modified Christie, in order to connect the second transitional layer of modified Christie to the first base layer, as desired by modified Christie, while providing structural support. 
Regarding Claim 3, modified Christie discloses all of the limitations as set forth above. Modified Christie further discloses wherein in the electrode plate preparation, the graphite composite material ([0031], [0074], [0098] of Christie, [0025] of Kelley) has a thickness in the range of about 0.02 cm to 0.5 cm ([0065] of Christie), which encompasses the instantly claimed range of 0.1 cm to 0.5 cm.
It would have been obvious to one of ordinary skill in the art to utilize the encompassing portion of the range disclosed by modified Christie for the thickness of the graphite composite material, wherein the skilled artisan would have reasonable expectation that such would successfully prepare the electrode plate desired by modified Christie.
Claims 4 and 7, modified Christie discloses all of the limitations as set forth above. Modified Christie discloses wherein the graphite composite material is thermally treated in order to increase the electrical and/or thermal conductivity ([0098] of Christie) and further discloses wherein such may be graphitized with a base of a synthetic polymer material, wherein the synthetic polymer material is polyacrylonitrile (PAN) or Rayon ([0064] of Christie).
However, modified remains silent on the purity of the graphite and further remains silent regarding the amount of pure graphite and synthetic polymer material in the graphite composite material.
The Examiner notes that the instant specification discloses wherein the graphite composite material comprises pure graphite in 0.1 to 10% weight (99.6% carbon purity), which is graphitized with a base of a synthetic polymer material, the synthetic polymer material being selected from polyacrylonitrile (PAN) or Rayon, in 1 to 10% weight (P8, L16-20).
Specifically, the instant specification discloses wherein the graphite composite material is prepared by treating carbon felt at a temperature from 2000°C up to 2800°C though a graphitization process with the synthetic polymer material, the synthetic polymer material being selected from polyacrylonitrile (PAN) or Rayon (P8, L16-20 and P9, L1-9).
Modified Christie discloses wherein the graphite composite material may prepared from a carbon felt ([0030] of Christie) and further discloses wherein the graphite composite material is thermally treated at a temperature from 2200°C up to 2800°C ([0098] of Christie), which falls within the acceptable range of 2000°C up to 2800°C, through a graphitization process with the synthetic polymer, the synthetic polymer material being selected from polyacrylonitrile (PAN) or Rayon ([0064], [0098]) of Christie).

Thus, because modified Christie discloses wherein the graphite composite material is prepared from a carbon felt ([0030] of Christie) and further discloses wherein the graphite composite material is thermally treated at a temperature from 2200°C up to 2800°C ([0098] of Christie), which falls within the acceptable range of 2000°C up to 2800°C, through a graphitization process with the synthetic polymer, the synthetic polymer material being selected from polyacrylonitrile (PAN) or Rayon ([0064], [0098]) of Christie), the graphite composite material necessarily and inherently comprises pure graphite in 0.1 to 10% weight (99.6% carbon purity), which is graphitized with a base of a synthetic polymer material, the synthetic polymer material being selected from polyacrylonitrile (PAN) or Rayon, in 1 to 10% weight, as evidenced by P8, L16-20 and P9, L1-9 of the instant specification.
Assuming for the sake of argument that the graphite composite material of modified Christie does not necessarily and inherently comprises pure graphite in 0.1 to 10% weight (99.6% carbon purity), which is graphitized with a base of a synthetic polymer material, the synthetic polymer material being selected from polyacrylonitrile (PAN) or Rayon, the following is relied upon. 
The Examiner notes that the instant specification discloses wherein the graphite composite material is graphitized with a base of a synthetic polymer material, the synthetic 
It would have been obvious to one of ordinary skill in the art to optimize the graphitization process of modified Christie, such that the graphite composite material comprises pure graphite in 0.1 to 10% weight (99.6% carbon purity), which is graphitized with a base of a synthetic polymer material, the synthetic polymer material being selected from polyacrylonitrile (PAN) or Rayon, in 1 to 10% weight, in order to maximize the electrical and/or thermal conductivity of the graphite composite material, as desired by modified Christie.
The Examiner notes that because the graphite composite material comprises pure graphite in 0.1 to 10% weight (99.6% carbon purity), which is graphitized with a base of a synthetic polymer material, the synthetic polymer material being selected from polyacrylonitrile (PAN) or Rayon, in 1 to 10% weight ([0030], [0064], [0098] of Christie, as set forth above), such necessarily and inherently has an electrical resistivity value between 0.15 to 0.25 µOhm, as evidenced by P9, L10-13 of the instant specification. 
Assuming for the sake of argument that the graphite composite material of modified Christie does not necessarily and inherently have an electrical resistivity value between 0.15 to 0.25 µOhm, the following is relied upon.
Modified Christie further discloses wherein the graphite composite material preferably has an electrical resistivity value less than 10,000 µOhm ([0031] of Christie, 10 Ωmm), and preferably less than 100 µOhm ([0030]-[0031] of Christie, 0.1 Ωmm), which encompasses the instantly claimed range of 0.15 to 0.25 µOhm.

Regarding Claim 5, modified Christie discloses all of the limitations as set forth above. Modified Christie discloses wherein the lead acid battery assembly has an improved construction ([0001] of Christie).
Specifically, modified Christie discloses wherein the electrode plate formed may be the negative plate ([0070] of Christie) which comprises a negative grid made of lead as the first substrate layer (metal grid) ([0074] of Christie) and a negative active material made from lead as the third chemically active conductive layer (paste) is pasted on the second transition layer of graphite composite material ([0080], see [0113], [0118]-[0120] of Christie as an example).
It would have been obvious to one of ordinary skill in the art to form the electrode plate to be a negative plate, as disclosed by modified Christie, wherein the skilled artisan would have reasonable expectation that such would successfully form the negative plate desired by modified Christie, thereby achieving the lead acid battery assembly having an improved construction. 
Regarding Claim 8, modified Christie discloses all of the limitations as set forth above. Modified Christie further discloses in an exemplary embodiment wherein the graphite composite material has a density of about 0.11 gm/cm3 (Example 9, [0180] of Christie, wherein the graphite composite material has a specific weight of 144 gm/m2 after thermal treatment 
It would have been obvious for one of ordinary skill in the art to form the graphite composite material of modified Christie to have a density of 0.11 gm/cm3, as disclosed by modified Christie, wherein the skilled artisan would have reasonable expectation that such would successfully form the graphite composite material desired by modified Christie. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Christie et al. (US PGPub 2015/0017545) in view of Kelley et al. (US PGPub 2009/0233175), as applied to Claim 1 above, and further in view of Ko (US PGPub 2015/0147596).
Regarding Claim 6, modified Christie discloses all of the limitations as set forth above. Modified Christie further comprises wherein the cell comprises a positive electrode plate formed with a positive grid made of lead ([0070], [0074] of Christie) and a layer of positive active material (paste) namely lead oxide pasted on the positive grid ([0080], see [0113], [0118]-[0120] of Christie as an example).
However, modified Christie does not disclose wherein the positive grid made of lead is specifically made of lead alloy.
Ko teaches a positive electrode plate formed with a positive grid made of lead, wherein such is made of lead or lead alloy ([0021]).
It would have been obvious to one of ordinary skill in the art to utilize lead alloy as the positive grid of modified Christie, as taught by Ko, as such is known in the art, wherein the skilled artisan would have reasonable expectation that such would successfully function as a positive grid, as desired by modified Christie.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Christie et al. (US PGPub 2015/0017545) in view of Kelley et al. (US PGPub 2009/0233175), as applied to Claim 1 above, and further in view of Mayer (US PGPub 2006/0093912).
Assuming for the sake of argument that modified Christie does not disclose wherein the graphite composite material has a density of 0.11 gm/cm3 to 0.15 gm/cm3, the following is relied upon. 
Regarding Claim 8, modified Christie discloses all of the limitations as set forth above. Modified Christie further discloses wherein in the electrode plate preparation, the graphite composite material ([0031], [0074], [0098] of Christie, [0025] of Kelley) has a thickness in the range of about 0.02 cm to 0.5 cm ([0065] of Christie).
However, modified Christie does not disclose wherein the graphite composite material has a density of 0.11 gm/cm3 to 0.15 gm/cm3.
The Examiner notes that the density of the graphite composite material is a function of the mass and volume of the graphite composite material, wherein the volume of the graphite composite material is a function of its surface area and thickness.
Thus, the volume of the graphite composite material can be adjusted in order to achieve a desired density.
	Mayer teaches wherein the discharge capacity of a battery, and specifically a lead acid battery, depends on the surface area of an electrode plate ([0004], [0013]).
	For example, Mayer teaches wherein electrode plates which have a larger surface area will consequently have a higher discharge capacity ([0013]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        March 2, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
March 7, 2022